PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL PREMIER(R) RETIREMENT VARIABLE ANNUITY (offering Highest Daily Lifetime Income v2.0) Supplement dated September 24, 2015 to Prospectus dated April 30, 2015 This Supplement should be read and retained with the prospectus for your annuity. The supplement is intended to update certain information in the prospectus for the variable annuity you own and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own. If you would like another copy of the current prospectus, please call us at 1-888-PRU-2888 or visit www.prudentialannuities.com. In the section entitled, “Summary of Contract Fees and Charges,” the Periodic Fees and Charges table is replaced with the following: PERIODIC FEES AND CHARGES Annual Maintenance Fee3,4 Lesser of $50 or 2% of the Account Value. Premium Based Charge5,6 Total Purchase Payment Amount PremiumBased ChargePercentage (deductedquarterly) AnnualEquivalent ofPremiumBased ChargePercentage Less than $50,000 0.1750% 0.70% $50,000 or more, but less than $100,000 0.1500% 0.60% $100,000 or more, but less than $250,000 0.1250% 0.50% $250,000 or more, but less than $500,000 0.0875% 0.35% $500,000 or more, but less than $1,000,000 0.0625% 0.25% $1,000,000 or more 0.0375% 0.15% ANNUALIZED INSURANCE FEES/CHARGES (assessed daily as a percentage of the net assets of the Sub-accounts) Mortality & Expense Risk Charge: 0.70% Administration Charge 0.15% Total Annualized Insurance Fees/Charges: 7 0.85% 3 Assessed annually on the Annuity’s anniversary date or upon surrender. Only applicable if the total of all Purchase Payments at the time the fee is due is less than $50,000. 4 For Beneficiaries who elect the Beneficiary Continuation Option, the Annual Maintenance Fee is the lesser of $50 or 2% of Account Value and is only applicable if Account Value is less than $25,000 at the time the fee is assessed. 5 The Premium Based Charge applicable to a Purchase Payment is determined by multiplying (1)the amount of that Purchase Payment by (2) its associated Premium Based Charge percentage, as shown in the table above. Each Purchase Payment is subject to a Premium Based Charge for a 7 year period following the date the Purchase Payment is allocated to the Annuity. The Premium Based Charge for each Purchase Payment is determined when it is allocated to the Annuity (except for those Purchase Payments that are allocated to the Annuity prior to the first Quarterly Annuity Anniversary) based on the total of all Purchase Payments received to date. For Purchase Payments allocated to the Annuity before the first Quarterly Annuity Anniversary, the Premium Based Charge for each Purchase Payment is based on the total of all such Purchase Payments received up to and including the Valuation Day before the first Quarterly Annuity Anniversary. Please see the Fees and Charges section for details and Appendix E for examples of the operation of the Premium Based Charge. “Quarterly Annuity Anniversary” refers to each successive three-month anniversary of the Issue Date of the Annuity. 6 The different tiers of Premium Based Charges separated by “breakpoints”, are shown in the table above. If a portion of a Purchase Payment results in total Purchase Payments crossing into a new Purchase Payment tier (as set forth in the table above), then the entire Purchase Payment will be subject to the Premium Based Charge applicable to that tier. With respect to those Purchase Payments allocated to the Annuity prior to the first Quarterly Annuity Anniversary, the Premium Based Charge percentage applicable to each of those Purchase Payments is based on the total of all such Purchase Payments (that is, we total all the Purchase Payments received before the first Quarterly Annuity Anniversary to determine the Premium Based Charge that applies to each). Purchase Payments received on or after the first Quarterly Annuity Anniversary that result in breakpoints being reached will result in lower charge percentages for only such Purchase Payments and those that follow. Once a Premium Based Charge percentage is established for any Purchase Payment, such percentage is fixed and will not be reduced even if additional Purchase Payments are made or partial withdrawals are taken. Please see Appendix E for examples of the operation of the Premium Based Charge. 7 The Insurance Charge is the combination of Mortality& Expense Risk Charge and the Administration Charge. For Beneficiaries who elect the Beneficiary Continuation Option, the Mortality and Expense and Administration Charges do not apply. However, a Settlement Service Charge equal to 1.00% is assessed as a percentage of the daily net assets of the Sub-accounts as an annual charge. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. PPRTB20SUP1
